Citation Nr: 0734123	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-31 384	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967, to include service in the Republic of 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision rendered by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a communication received on April 11, 2006, the veteran's 
representative requested that the appeal be advanced on the 
docket.  The request was granted by VA for good cause shown 
on April 27, 2006.

By a decision dated in May 2006, the Board denied the issue 
on appeal.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  On May 
10, 2007, the Court granted the parties' motion to remand and 
issued its mandate.  On June 12, 2007, counsel for the 
appellant notified the Court that the appellant had died on 
November [redacted], 2006.  By an order dated June 29, 2007, the Court 
dismissed the appeal, recalled its mandate, and vacated the 
underlying May 2006 Board decision.


FINDING OF FACT

On September 19, 2007, the Board was notified, by the 
veteran's representative before the Court, that the appellant 
died on November [redacted], 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


